UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7201


TON JULIUS THOMAS,

                    Plaintiff - Appellant,

             v.

ARMSTEAD, Warden; DAMION FAYALL; N. RAJA, Officer CO Two; DR.
NERO, Director,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:16-cv-02737-CCB)


Submitted: March 20, 2018                                         Decided: May 2, 2018


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ton Julius Thomas, Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith,
MEYERS, RODBELL & ROSENBAUM, PA, Riverdale, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ton Julius Thomas appeals the district court’s order denying his motion for

summary judgment, granting Appellees’ motion for summary judgment, and denying relief

on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Thomas v. Armstead, No. 1:16-cv-02737-CCB (D. Md. filed Aug. 28, 2017, & entered

Aug. 30, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2